Citation Nr: 0103667	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to temporary total post-surgical convalescent 
rating based on hospitalization and surgery for a right 
knee disorder in August 1994.  

2. Entitlement to an increased rating for a right knee 
disorder, postoperative status, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1979 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO which denied entitlement to the benefits reflected on the 
title page of this decision.  In June 1997, the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  The hearing officer's decision was issued in August 
1997 in the form of a supplemental statement of the case.  

In January 1998, this case was remanded to the RO for further 
development by the undersigned Board member.  It is before 
the Board for further appellate consideration at this time.  
For reasons discussed below, the issue of entitlement to an 
increased rating for a right knee disorder, postoperative 
status is the subject of a remand following this decision.  


FINDINGS OF FACT

1. The veteran underwent a diagnostic and operative 
arthroscopy of the right knee during a VA hospitalization 
in August 1994.  

2. The medical evidence does not demonstrate that one month 
of convalescence was required following the diagnostic and 
operative arthroscopy of the right knee performed during a 
VA hospitalization in August 1994.


CONCLUSION OF LAW

A temporary total rating based on hospitalization, surgery, 
and post surgical convalescence in August 1994 for post 
surgical convalescence is not warranted.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000);38 C.F.R.§ 4.30(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

Service medical records reveal that the veteran fractured his 
right knee in August 1982, during service, and underwent, at 
that time, an open reduction and internal fixation of the 
right patella.  During a VA hospitalization from March to 
April 1983, the veteran underwent removal of wires and 
inspection of the right knee joint with arthroscopy.  

The veteran was hospitalized by the VA from August 15 to 19, 
1994 with a chief complaint of right knee pain.  During the 
hospitalization the veteran underwent a diagnostic and 
operative arthroscopy of the right knee.  Review of the 
hospital summary reveals that the veteran tolerated the 
procedure well and was discharged from the hospital on the 
day following the surgical procedure.  At that time he was 
noted to be ambulating.  It was noted that he could engage in 
activity and weight bearing as tolerated.  It was indicated 
that the veteran could return to work.  (The veteran was 
unemployed at the time and was in receipt of Social Security 
Administration disability benefits, which were based 
primarily on psychiatric impairment.)  

The veteran was seen by the VA as an outpatient on August 26, 
1994 for the removal of the sutures in his right knee.  At 
that time he complained of stiffness and some pain in the 
right knee.  At that time he had from zero to 120 degrees of 
motion in the right knee and was walking without assistance.  

During the veteran's RO hearing of June 1997, the veteran 
said that his right knee was immobilized from the hip down to 
the ankle.  It was further indicated that the right lower leg 
remained immobilized for a period of from 30 days to 6 weeks 
following discharge from the hospital.  

Pursuant to the instructions contained in the Board's remand 
of January 1998, the clinical records of the veteran's VA 
hospitalization and surgery of August 1994 and the clinical 
records of his subsequent outpatient treatment for his 
postoperative status, right knee disability were reviewed by 
a VA physician in April 1999.  It was noted that the veteran 
underwent right knee surgery for right knee pain and 
mechanical symptoms of two years duration.  An MRI was said 
to be positive for anterolateral meniscal tear and 
patellofemoral degenerative joint disease.  At the time of 
the arthroscopy, mild chondromalacia of the patella was 
observed.  The trochlea-landing zone for the patella was 
intact, but a medial femoral condyle defect (cartilage loss 
on the medial femoral condyle) was observed.  Shaving of the 
patella cartilage and medial femoral condyle cartilage was 
performed.  The veteran was noted to have been immobilized 
postoperatively in a bulky Jones dressing, but it was noted 
that this was not done to immobilize the knee, but rather to 
provide compression in order to decrease swelling in the 
immediate post operative period.  It was indicated that the 
dressing was removed on the tenth postoperative day.  It was 
also indicated that the veteran was allowed to have range of 
motion and weight bearing as tolerated after surgery 
beginning on the first post operative day.  

The doctor went on to say that based on the veteran's 
presenting symptoms and the findings of the arthroscopy, his 
post operative care was appropriate and was in line with the 
standard of care as performed both at the VA hospital and the 
local private hospital.  It was said that there was no 
indication of immobilization in this case following surgery.  
It was noted that patients would occasionally use crutches 
after this type of surgical procedure until their strength 
and confidence returned, which was usually within 5 to 10 
days.  The veteran's postoperative course was described as 
appropriate to his condition.  


II. Legal Analysis  

A total disability rating will be assigned following hospital 
discharge or outpatient release effective from the date of 
hospital admission or outpatient release and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release, if 
treatment of a service-connected disability resulted in 

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputation, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited).

(3)  Immobilization by cast, without surgery, of one major 
joint or more.

(1) Extensions of periods of 1, 2, or 3 months beyond the 
initial 3 months may be made under subparagraphs (1), (2) 
or (3).  In addition, approval may be obtained for 
extensions of 1 or more months up to 6 months beyond the 
initial 6-month period, under subparagraph (2) or (3).  
38 C.F.R.§ 4.30 (2000).

A review of the record discloses that the veteran underwent 
VA hospitalization for a diagnostic and operative arthroscopy 
of the right knee in August 1994.  It was noted that the 
veteran was ambulating without assistance at the time of his 
discharge from the hospital the day after surgery, and his 
right knee surgery was not considered to be a bar to 
employment at that time.  About a week following the 
veteran's discharge from the hospital, he was noted to have 
limited but considerable range of right knee motion and was 
again reported to walk without assistance.  

This evidence does show that the veteran was provided with a 
bulky Jones bandage after his August 1994 surgery, but, as 
indicated by the VA physician who reviewed the veteran's 
records in April 1999, this was done not to immobilize the 
knee, but rather to control swelling in the immediate post 
operative period.  This bandage was removed by the tenth day 
following the right knee surgery.  Counting the day of 
hospital admission and the day of hospital discharge, the 
surgery occurred during a five day hospitalization.  The 
undersigned Board member is of the opinion that during the 
time the veteran was wearing the Jones dressing on his right 
lower extremity, he could be considered to be in a 
convalescent status.  This means that the hospitalization, 
surgery, and post hospital convalescence consumed no more 
than 15 days.  Inasmuch as 30 days of convalescence was not 
required and none of the other requirements for a temporary 
total post surgical convalescent rating have been met, the 
appeal as to this issue must be denied.  

ORDER

A temporary total post surgical convalescent rating based on 
hospitalization and surgery for a right knee disorder 
performed in August 1994 is denied.  


REMAND

The veteran has contended that his right knee is increasingly 
painful and limited in its function.  At the time of the 
Board's January 1998 remand it was noted that the veteran had 
last had VA examinations of his right knee disorder in 
November 1995 and May 1997.  Neither of these examinations 
comported with the requirements set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and the guidelines set forth in DeLuca v. 
Brown, 8 Vet. App. 205 (1995).  

In addition, an opinion by the VA General Counsel dated July 
1, 1997 (VAOPGCPREC 23-97) as well as an opinion by the VA 
General Counsel dated August 14, 1998 (VAOPGCPREC 9-98), 
subsequent to the Board's prior remand of this case, have 
held that separate disability evaluations may be assigned for 
a service connected knee disability under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010, and 5257 when a 
veteran is found to have both arthritis and instability of 
the knee.  Since the evidence indicates that the veteran has 
traumatic arthritis in his right knee, these opinions by the 
VA General Counsel are applicable in this case.  

The Board instructed the RO in the remand to afford the 
veteran an orthopedic examination of the right knee which 
would provide sufficient clinical data to comply with the 
requirements set forth in 38 C.F.R. §§ 4.40 and 4.45 and the 
guidelines set forth in DeLuca, supra, and also to determine 
whether the veteran had right knee impairment due to 
recurrent subluxation or lateral instability, and, if so, to 
what degree of severity.  

Pursuant to the Board's January 1998 remand, the veteran was 
afforded an official VA orthopedic examination in August 
1999.  However, the examiner who conducted that examination 
did not comply with the instructions contained in paragraph 3 
of the January 1998 remand.  The examiner did note that there 
was no motor deficit in the right knee and this can be 
interpreted as showing no incoordination.  The examiner did 
report the range of motion of the veteran's right knee in 
degrees, but he made no comment in regard to pain on 
undertaking motion, weakened knee movement or excess 
fatigability as contemplated by DeLuca, supra, and or the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In addition, the 
examiner on the August 1999 VA orthopedic examination made no 
comment in regard to the presence or absence of knee 
impairment due to recurrent subluxation or lateral 
instability directed by the Board in the remand.  

In view of the above, it is apparent that the August 1999 
examination is not in accordance with the instructions 
contained in the January 1998 remand and is therefore not 
adequate to evaluate the degree of severity of the veteran's 
right knee disability.  The Board is therefore required to 
again remand the increased rating issue to the RO for further 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1. The veteran should be afforded another 
special VA orthopedic examination in 
order to determine the current 
severity of his service-connected 
right knee disability.  The claims 
folder, including a copy of this 
remand, must be made available to the 
examining physician so that the 
pertinent medical records may be 
studied in detail, and he should state 
in his report that the claims folder 
and a copy of this remand have been 
reviewed.  The examiner should report 
all pertinent medical complaints, 
symptoms, and clinical findings, 
including exact range of motion in the 
right knee in degrees of flexion and 
extension, and also comment on 
functional limitation due to pain on 
undertaking motion.  The physician 
should also report any weakened 
movement, excess fatigability on use, 
and incoordination caused by the 
veteran's right knee disability.  The 
examiner should state whether the 
right knee exhibits recurrent 
subluxation and/or lateral instability 
and, if present, whether such is less 
than slight, slight, moderate, or 
severe in degree.  The Board 
emphasizes that it is asking the 
examining physician to record his 
observations on examination and to 
respond to all questions in the terms 
posed.  If the symptoms described 
above are observed, their severity 
should be described.  If they are not 
observed, then the answer to the 
questions(s) is that they were not 
present on examination.  

2. Then, the RO should review the report 
of the above VA orthopedic examination 
to ensure that all the information 
required in this remand is provided.  
Any deficiency found in that regard 
should be corrected.  

3. Then, the RO the RO should review the 
veteran's claim for an increased 
evaluation for his service-connected 
right knee disability with due 
consideration to Diagnostic Codes 
5257, 5003, 5010, 5260, 5261, the 
provisions of 38 C.F.R. §§ 4.40 and 
4.45, DeLuca, supra, and the 
requirements of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.


No action is required of the veteran until he is so informed.  
The purpose of this remand is to comply with precedent 
decisions of the United States Court of Appeals for Veterans 
Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



